Kane, J.
Petitioner appeals the denial of his application to hold respondents, the Town Board of the Town of Ticonderoga and the Director of Personnel and Civil Service of Essex County, in contempt of the order and decision of this court in Matter of Wright v Town Bd. (139 AD2d 60, lv denied 73 NY2d 707). The nature of the alleged contempt centers around respondents’ failure to discharge Officer Dennis Johnson from his position with the Town of Ticonderoga Police Department (hereinafter Department).
The pertinent facts are contained within this court’s previous decision (supra), wherein we found, inter alia, that Johnson should be dismissed for having been appointed as a town constable in violation of Town Law § 20 (1) (b). Petitioner contends that the employment of Johnson as a police officer by the Department amounts to an intentional disregard by respondents of our previous order, which petitioner argues prohibits respondents from employing Johnson with the Department in any capacity. Supreme Court denied petitioner’s application and we affirm. Our prior decision was limited to the issue of the propriety of Johnson’s appointment as a town constable and did not prohibit respondents from appointing Johnson in some other capacity with the Department for which he may be qualified (see, Matter of Wright v Town Bd., supra, at 64-65). Accordingly, petitioner’s allegation of con*784tempt has no merit and the application based thereon was properly denied.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.